Citation Nr: 1822642	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-24 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kamal, Associate Counsel 



INTRODUCTION

The Veteran has verified active service from June 1974 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of a regional office (RO).  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, the Board is reopening the Veteran's previously denied claim of service connection for PTSD.  In light of the Court's holding in Clemons, the Board has characterized the Veteran's reopened claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.    

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for PTSD was denied in a January 2008 rating decision.  The Veteran was notified of that decision but did not initiate an appeal.

2.  Subsequently received evidence includes evidence that is not cumulative or redundant, and relates to an unestablished fact necessary to reopen the claim for a psychiatric disability.




CONCLUSIONS OF LAW

1.  The January 2008 RO rating decision that denied service connection for PTSD is final.  38 U.S.C. § 7105(b), (c) (2012); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim that has been denied by a final decision, the claimant must present new and material evidence with respect to the claim.  38 U.S.C. § 5108. "New evidence" means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a).  "Material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and it must raise a reasonable possibility of substantiating the claim.  Id.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and it views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  Evidence "raises a reasonable possibility of substantiating the claim" if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  See id. at 120-23. 

Having carefully reviewed the record, the Board finds that new and material evidence has been submitted to reopen the previously denied claim for service connection for PTSD.  The claim was denied in a January 2008 rating decision because the evidence failed to show that the Veteran's claimed in-service stressor occurred.  At that time, the Veteran reported that while serving in Saudi Arabia she had been under attack by scud missile fire and then began having psychiatric symptoms.  

The RO notified the Veteran that her claim had been denied in a January 2008 rating decision.  No appeal was filed and no new and material evidence was received within one year of notice of that decision.  Accordingly, that decision became final.  

The Veteran has requested in a January 2010 claim that the VA reopen her previously denied claim.  Evidence in support of the request to reopen the claim since the January 2008 rating decision includes a February 2011 VA examination finding that the Veteran's stressors included a fear of military and terrorist activity, a May 2014 VA examination in which the examiner found that the Veteran did not have a diagnosis of PTSD and treatment records from the Alabama, Columbus and Montgomery VAMCs.  The Veteran was diagnosed with PTSD and depression with mild psychosis in May 2015 at the Alabama VAMC.  Evidence also included further details regarding the Veteran's claimed PTSD stressors, including an April 2010 statement that several scud missile attacks occurred at the Log Base in Saudi Arabia, the first occurring in January 1991.  The Veteran noted that such attacks caused her psychiatric disorders, and in November 2011 submitted a statement regarding scud attacks in January 1996.  

As the Veteran's claim was previously denied, in part, due to an absence of an in-service stressor, the Board concludes that the additional evidence presented is new and material because it was not of record at the time of VA's final rating decision in January 2008, and it raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. at 121.  Specifically, the Veteran's diagnoses of psychiatric disabilities is new evidence and statements providing more details for her PTSD stressors raises the possibility of verifying her stressors.  

Accordingly, the Board finds that new and material evidence has been received to reopen the Veteran's previously denied claim for service connection for PTSD pursuant to 38 C.F.R. § 3.156(a).  However, as will be explained below, the Board finds that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


REMAND

Remand is necessary to obtain a VA examination to address the Veteran's service connection claim for an acquired psychiatric disorder.  

In this case, the Veteran has claimed that she developed PTSD as a result of scud missile attacks while she served in the Persian Gulf in the 1990s.  She specified that such attacks occurred in 1991 and 1996 and reported having PTSD symptoms including nightmares, anxiety, flashbacks and trouble sleeping immediately after such attacks and continuing.  

A new VA examination and etiological opinion should be issued to address the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD.  The Board notes that the Veteran was afforded VA examinations for her PTSD in February 2011 and May 2014.  At both examinations the Veteran was found not to have a current diagnosis of PTSD.  Thereafter, the Veteran was diagnosed with PTSD in May 2015 during treatment at the Alabama VAMC.  Moreover, although the May 2014 VA examiner indicated that the Veteran's depressive symptoms were less likely than not related to her service, a rationale was not provided.  Therefore, a new VA examination and etiological opinion should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of treatment, to include any relevant VA treatment records.  

2. After any additional records are associated with the claims file, schedule the Veteran for a VA psychiatric examination.  The examiner must be provided with the entire claims file for review in conjunction with the examination.  All necessary special studies or tests including psychological testing and evaluation must be accomplished.  

(a) The examiner must determine whether it is at least as likely as not (a 50 percent or more probability) that the Veteran suffers from an acquired psychiatric disorder, to include PTSD consistent with the DSM-5, to include whether it is appropriate to base such a diagnosis upon the Veteran's stressors.  Please explain why or why not.

(b) If an acquired psychiatric disorder other than PTSD is diagnosed or was present since January 2010, the examiner should opine as to whether it is at least as likely as not (a 50 percent or more probability) that such disorder began during, or is otherwise etiologically related to, her military service.  Please explain why or why not.

(c) If an acquired psychiatric disorder other than PTSD is diagnosed or was present since January 2010, the examiner should opine as to whether it is at least as likely as not (a 50 percent or more probability) that such disorder was (i) caused or (ii) aggravated by one of her service-connected disabilities.  Please explain why or why not.

3. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


